 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN TYRONE ROBERTS,                             Case No. 1:18-cv-01551-JDP
12                      Plaintiff,                      SCREENING ORDER
13           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF BE PERMITTED TO
14    J. DELEON, et al.,                                PROCEED ON COGNIZABLE CLAIM AND
                                                        THAT NON-COGNIZABLE CLAIMS BE
15                      Defendants.                     DISMISSED WITH LEAVE TO AMEND
16                                                      OBJECTIONS DUE IN 14 DAYS
17                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ASSIGN CASE TO DISTRICT JUDGE
18
                                                        ECF No. 1
19

20
21          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
22   under 42 U.S.C. § 1983. Plaintiff’s complaint, filed November 13, 2018, ECF No. 1, is before the
23   court for screening under 28 U.S.C. § 1915A. We find that plaintiff has stated excessive force
24   claims against defendants Deleon, Gutierrez, Sauvannakham, Lima, and Escalante. We
25   recommend that plaintiff’s remaining claims and defendants be dismissed without prejudice and
26   that he be granted leave to amend his complaint.
27

28

                                                 1
 1   I.     STATEMENT OF FACTS1

 2          Plaintiff was an inmate at California Correctional Institution in Tehachapi (“CCI”) during

 3   the relevant timeframe. ECF No. 1 at 1. Defendants are employees at CCI. Id. at 3-4. Plaintiff

 4   describes the incident as follows:

 5
            J. Deleon came to my cell door. He stated, “medical want to see you, and if you
 6          don’t go, other staff members gone come get you and force you.” . . . Then he
            handcuffed me and then him and c/o L. Escalante escorted me from my cell,
 7          supposedly to medical. Then, as we reached into the rotunda c/o E Souvannakham
            punch[ed] me with a closed fist to the left eye. Then c/o J. Gutierrez, c/o J.
 8          Deleon, c/o E. Lime, c/o E. Souvannakham, c/o L. Escalante started hitting me
            hard[] to the elbows and shin with their expandable batons, for two to three
 9          minutes it seemed. After that, c/o D. Garcia stood me up, then c/o J. Gutierrez
            punched me back to the ground and started choking me, while sergeant I. Vera
10          watched. Then the tower officer c/o S. Sanchez hit the alarm. While all this was
            going on . . . plaintiff did nothing to provoke these events. [Plaintiff] wasn’t
11          resisting or anything. This happened in building 4A, 7A housing unit and [CCI],
            on February 23, 2017. Then to cover up the beating, c/o J. Deleon wrote me up for
12          the specific offense of “battery on peace officer” to justify the beating they said
            that I had attacked c/o J. Deleon with my shoulder, the officer which provoke[d]
13          the beating. I never made it to medical for that initial appointment.
14   Id. at 5. Plaintiff suffered lacerations to his left elbow, which required staples; a nasal fracture

15   and swelling; abrasions and scars on both of his shins; and bruising, swelling, and discoloration

16   around his left eye. See id.

17   II.    SCREENING AND PLEADING REQUIREMENTS

18          A district court must screen a prisoner’s complaint that seeks relief against a governmental

19   entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must identify any

20   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to
21   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

22   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

23          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

24   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

25   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

26   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.
27
     1
      We draw the following facts from plaintiff’s complaint, ECF No. 1, and accept them as true for
28   screening purposes.

                                                  2
 1   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 2   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 3   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

 4   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

 5   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

 6   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

 7   (citations omitted).

 8          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

 9   U.S. 519, 520 (1972) (per curiam). However, the court may dismiss a pro se litigant’s complaint

10   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

11   which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir.

12   2017) (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

13   III.   DISCUSSION

14          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

15   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

16   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

17   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

18   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

19   requirement by showing either (1) the defendant’s “personal involvement” in the alleged

20   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a
21   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

22   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing

23   that the defendant “set[] in motion a series of acts by others, or by knowingly refus[ing] to

24   terminate a series of acts by others,” which the defendant “knew or reasonably should have

25   known would cause others to inflict a constitutional injury.” Id.

26          All of the named defendants are state-prison employees who, accepting plaintiff’s
27   allegations as true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of

28   Guam, 798 F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of

                                                  3
 1   state law while acting in his official capacity or while exercising his responsibilities pursuant to

 2   state law.” (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff

 3   alleged sufficient facts to satisfy the causation requirement.

 4           Plaintiff plausibly alleges that defendants Deleon, Gutierrez, Garcia, Souvannakham,

 5   Vera, Lima, and Escalante personally participated in or caused the alleged deprivations.

 6   However, plaintiff does not plausibly allege that defendant Sanchez personally participated in or

 7   caused the alleged deprivations. Plaintiff’s sole allegation against defendant Sanchez is that he

 8   “hit the alarm.” ECF No. 1 at 5. Plaintiff does not explain how this amounts to participation in

 9   the use of excessive force or a violation of defendant Sanchez’s duty to protect plaintiff. Thus,

10   the causal link between the alleged action and the violation of any constitutional right is missing

11   with respect to defendant Sanchez.

12           The remaining question is whether the alleged actions of defendants Deleon, Gutierrez,

13   Garcia, Souvannakham, Vera, Lima, and Escalante violated federal law. Plaintiff’s allegations

14   raise Eighth Amendment claims for excessive force and failure to protect. We analyze each in

15   turn.

16           A. Excessive Force

17           The Eighth Amendment prohibits those who operate our prisons from using “excessive

18   physical force” against inmates. Wilkins v. Gaddy, 559 U.S. 34 (2010) (per curiam); Hudson v.

19   McMillian, 503 U.S. 1, 8-9 (1992). For claims arising out of the use of excessive physical force,

20   the core inquiry is “whether force was applied in a good-faith effort to maintain or restore
21   discipline, or maliciously and sadistically to cause harm.” Wilkins, 559 U.S. at 37

22   (quoting Hudson, 503 U.S. at 7). To facilitate this inquiry, the Supreme Court has articulated five

23   factors to consider: “(1) the extent of injury suffered by an inmate; (2) the need for application of

24   force; (3) the relationship between that need and the amount of force used; (4) the threat

25   reasonably perceived by the responsible officials; and (5) any efforts made to temper the severity

26   of a forceful response.” Hudson, 503 U.S. at 7.
27           Whether the alleged wrongdoing is objectively “harmful enough” to establish a

28   constitutional violation is contextual and responsive to contemporary standards of decency. Id. at

                                                  4
 1   8 (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). The Eighth Amendment’s prohibition of

 2   cruel and unusual punishment necessarily excludes from constitutional recognition de minimis

 3   uses of physical force. Hudson, 503 U.S. at 9-10 (concluding that blows directed at inmate which

 4   caused bruises, swelling, loosened teeth and a cracked dental plate were not de minimis).

 5           Here, plaintiff has stated excessive force claims against defendants Deleon, Gutierrez,

 6   Souvannakham, Lima, and Escalante because they beat him unprovoked, causing multiple

 7   injuries to his face and extremities. These allegations are sufficient to state a claim for excessive

 8   force. See Fed. R. Civ. P. 8(a).

 9           B. Failure to Protect

10           Prison officials have a duty to take reasonable steps to protect inmates from physical

11   abuse. See Farmer v. Brennan, 511 U.S. 825, 832-33 (1994). To establish a violation of this

12   duty, the prisoner must show first, that he was incarcerated under conditions posing a substantial

13   risk of serious harm; and second, that a prison official knew of and was deliberately indifferent to

14   this risk. See id. at 834.

15           Plaintiff here accuses defendant Garcia of standing up plaintiff in the middle of the

16   beating, only for plaintiff to be punched back down to the ground. Plaintiff accuses defendant

17   Vera of watching while another officer beat and choked plaintiff. Plaintiff has asserted viable

18   claims against defendants Garcia and Vera for failure to protect.

19   IV.     CONCLUSION

20           The court has screened plaintiff’s complaint and finds that plaintiff has stated excessive
21   force claims against defendants Deleon, Gutierrez, Souvannakham, Lima, and Escalante; and

22   plaintiff has stated failure to protect claims against defendants Garcia and Vera. We recommend

23   that plaintiff’s remaining claims be dismissed without prejudice and that plaintiff be granted leave

24   to amend the complaint.

25           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

26   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of
27   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

28   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

                                                  5
 1   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

 2   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

 3   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

 4   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

 5   that a short, concise statement of the allegations in chronological order will assist the court in

 6   identifying his claims. Plaintiff should name each defendant and explain what happened,

 7   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

 8   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

 9   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

10   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

11   defendants belong in different suits . . . .”).

12           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

13   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

14   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

15   amended complaint is filed, the original complaint no longer serves any function in the case.

16   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

17   of each defendant must be sufficiently alleged. The amended complaint should be titled “First

18   Amended Complaint,” refer to the appropriate case number, and be an original signed under

19   penalty of perjury.

20           IV.     ORDER
21           The clerk of court is directed to assign this case to a district judge, who will preside over

22   this case. The undersigned will remain as the magistrate judge assigned to the case.

23           V.      RECOMMENDATIONS

24           Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

25   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

26   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a
27   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

28   Id. Thus, the undersigned submits the following findings and recommendations to a United

                                                       6
 1   States District Judge under 28 U.S.C. § 636(b)(l):

 2            1. Plaintiff states excessive force claims against defendants Deleon, Gutierrez,

 3               Souvannakham, Lima, and Escalante.

 4            2. Plaintiff states failure to protect claims against defendants Garcia and Vera.

 5            3. Plaintiff’s remaining claims and all other defendants should be dismissed without

 6               prejudice, and plaintiff should be granted leave to amend the complaint.

 7            4. If plaintiff files an amended complaint, defendant Sanchez need not respond until the

 8               court screens the amended complaint.

 9            Within fourteen days of service of these findings and recommendations, the parties may

10   file written objections with the court. If the parties file such objections, they should do so in a

11   document captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

12   parties are advised that failure to file objections within the specified time may result in the waiver

13   of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

14   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17
     Dated:      May 25, 2019
18                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21   No. 204
22

23

24

25

26
27

28

                                                  7
